DETAILED ACTION
Applicant's amendments and remarks, filed 7/8/22, are fully acknowledged by the Examiner. Currently, claims 1-4 and 6-30 are pending with claims 20-30 withdrawn. The following is a complete response to the 7/8/22 communication.
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 6-19 in the reply filed on 7/8/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 20-30 directed to an invention non-elected without traverse.  Accordingly, claims 20-30 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record found are Lockard (US 2010/0010492), Falkenstein (US 2008/0027427), Salahieh (US 2010/0204560), Tom (US 6,190,385), Nakao (US 2007/0016225), and Barlow (US 8,715,281). As in the non-final rejection of related application 15/292,029, Lockard teaches the majority of claim 1. However, Lockard is silent regarding one or more cutting elements configured to cooperate with the fixed arm to shear tissue there between without having tissue enter an interior of the distal housing. Rather, Lockard teaches cutting elements cutting tissue inside the device, with Fig. 36 shredding tissue into small pieces as in par. [0194] rather than making a single cutting line through the tissue, and Fig. 40a-b with 501 as a guide and not a cutting element. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794